Citation Nr: 0948938	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
gastric ulcer, pylorous and chronic gastritis (stomach 
condition) with gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.


FINDING OF FACT

The Veteran's gastric ulcer, pylorous and chronic gastritis 
with gastroesophageal reflux disease (GERD) is primarily 
manifested by daily burning epigastric pain, episodic upper 
right quadrant pain, fatigue, abdominal pain, tender abdomen, 
episodic diarrhea, delayed gastric emptying, gallstones, and 
intolerance to some foods, with no evidence of significant 
weight loss, malnutrition, anemia, nausea, vomiting, 
hematemisis, or melena.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent gastric 
ulcer, pylorous and chronic gastritis with GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a letters dated August 2004, August 2006, and 
February 2008 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The 
February 2008 letter also notified the Veteran that he could 
send VA information that pertained to his claim and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of February 2008 letter, and an opportunity 
for the Veteran to respond, the October 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private and VA 
medical records and VA examinations.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 


Background

At the outset, the Board notes that the procedural history of 
the instant case is a bit complicated.  A rating decision 
dated December 2004 initially granted service connection for 
a gastric ulcer, pylorus, chronic gastritis, and assigned a 
10 percent rating, effective August 16, 2004, the date of the 
original claim for a stomach condition.  The Veteran appealed 
the decision, asserting that his stomach condition warranted 
a higher rating.  In a January 2008 rating decision, the RO 
found clear and unmistakable error in the previous rating 
decision and granted a retroactive increase evaluation of 20 
percent for a gastric ulcer, pylorus and chronic gastritis, 
effective August 16, 2004.  Further, a May 2008 rating 
decision granted service connection for gastroesophageal 
reflux disease (GERD) as secondary to the Veteran's service-
connected gastric ulcer and pylorus and chronic gastritis.  

Then, in a December 2008 rating decision, the RO informed the 
Veteran that upon review of the May 2008 rating, the RO 
determined that GERD should be combined with the service-
connected gastric ulcer, pylorus and chronic gastritis, 
rather than be rated separately.  Thus, in the December 2008 
rating decision, the RO recharacterized the Veteran's 
service-connected disability as gastric ulcer, pylorus and 
chronic gastritis, with GERD, and assigned a 30 percent 
rating, effective September 2, 2004.  Finally, an October 
2009 rating decision granted an earlier effective date of 
August 16, 2004, the date of the original claim, for the 30 
percent rating for gastric ulcer, pylorus and chronic 
gastritis, with GERD.

An October 2003 pathology report from St. Mary's Hospital 
indicated a diagnosis of chronic gastritis of pyloric 
functional mucosa.

A March 2004 private treatment record from Huntington 
Internal Medicine Group (HIMG), indicated that the Veteran 
occasionally took prevacid as well as noted that the Veteran 
had been hospitalized in the last year with biliary colic 
with no recurrent episodes.  Impressions of asymptomatic 
gallstones and stable gastroesophageal reflux were provided.

A June 2004 VA primary care note indicated that the Veteran 
denied any recent changes in weight or appetite, fever, 
chills or night sweats.  He also denied food intolerance, 
nausea, vomiting, diarrhea, constipation or black or bloody 
stools.  A history of an ulcer repair years ago was also 
noted.

A March 2005 treatment record from HIMG indicated complaints 
of some intermittent upper right quadrant pain as well as 
some reflux that was intermittently worse.  An impression of 
gastroesophageal reflux was provided.  The physician stated 
that some of the reflux could be due to the Veteran's 
gallbladder disease.  

A June 2005 VA follow-up record indicated complaints of 
abdominal pain for six months, fatigue, and bilateral flank 
pain radiating around to his front.  Examination revealed a 
soft and generally tender abdomen with positive bowel sounds.  
There was no organomegaly, masses, or guarding.  A diagnosis 
of duodenal ulcer was provided.

Treatment records from St. Mary's Hospital dated January 2006 
indicated that the Veteran arrived at the emergency room 
complaining of severe upper right quadrant pain, nausea, and 
pain in his back.  An ultrasound revealed sludge with 
pericholecystic fluid and a 1 cm common bile duct.  
Examination of the abdomen was notable only for complaints of 
constipation and complaints of pain in the upper right 
quadrant.  An impression of probable common bile duct stone 
with ductile dilatation and jaundice was provided.  A 
discharge summary indicated that the Veteran underwent an 
open cholecystectomy with common bile duct exploration.  
Findings were significant for chronic calculous cholecystitis 
and choledocholithiasis.

A May 2006 follow-up record from HIMG noted that the Veteran 
complained his appetite had not returned to normal since his 
surgery, but that he was not having any nausea, vomiting, 
belly pain, heartburn or indigestion.  An impression of 
status post cholecystectomy with satisfactory recovery was 
provided.  

The Veteran was afforded a VA examination in November 2006.  
The Veteran reported increased heart burn since his previous 
evaluation for a stomach problem, for which he was restricted 
from eating spicy foods.  The Veteran stated that he had 
gnawing or burning epigastric pain daily or more often, 
usually occurring within a few hours of eating and lasting 
for about one to two hours.  The Veteran also had a history 
of episodic diarrhea several times a week.  There were no 
incapacitating episodes due to stomach or duodenal disease, 
nor were there episodes of abdominal colic, nausea, vomiting, 
or distending.  There were no signs of significant weight 
loss or malnutrition, and there were no signs of anemia.  X-
rays revealed mild gastroesophageal reflux, a large amount of 
residue in the stomach either due to a bezoar or delayed 
gastric emptying, and prominent deformity of the pylorus and 
duodenal bulb due to old ulcer disease.  The interpreting 
physician indicated that the possibility of a recurrent ulcer 
could not be excluded, and recommended further endoscopic 
evaluation.  The examiner stated that the Veteran's condition 
caused mild impairment of recreation and exercise, moderate 
impairment of performing chores, and severe feeding 
impairment.  The examiner provided diagnoses of mild GERD and 
chronic pylorus and duodenal ulcer disease with positive 
Helicobacter Pylori antibody.

The Veteran was afforded a second VA examination in March 
2008.  The Veteran reported subjective symptoms of heart 
burn, indigestion, and acid reflux.  The Veteran denied 
dysphagia to solids and liquids, nausea, vomiting, and 
constipation, as well as denied abdominal pain, hematemesis, 
melena, and blood in the stool.  Weight was stable.  Physical 
examination revealed a nontender abdomen without any masses 
and normoactive bowel sounds.  Diagnoses of gastroesophageal 
reflux disease and chronic duodenal ulcer with status post 
vagotomy with pyloroplasty were provided.  

Treatment records from St. Mary's Hospital dated January to 
August 2009 reflected continued treatment for abdominal 
complaints.  A January 2009 MRI of the abdomen indicated that 
the Veteran was status post cholecystectomy with dilated 
extrahepatic duct to approximately 1.2 cm.  A June 2009 
record indicated complaints of fevers, chills, and upper 
right quadrant pain.  The physician indicated that he 
believed a stone was present in the common bile duct.  A July 
2009 MRI of the abdomen revealed some prominence of the 
caliber of the common bile duct similar to the prior 
examination without a felling defect.  This was thought to be 
from the Veteran's previous cholecystectomy and correlation 
with laboratory data was suggested to exclude an obstructive 
process.  An August 2009 procedure report indicated that the 
Veteran underwent a percutaneous transhepatic cholangiogram 
after complain gin of right upper quadrant pain.  The post 
procedure diagnosis was stones within the cystic duct remnant 
and the in the common bile duct.  The physician stated that 
there was also delayed emptying of the common bile duct that 
was likely due to mild stenosis of the ampulla.  

The Veteran also submitted numerous statements regarding the 
symptoms associated with his disability.  The Veteran 
reported that he had numerous small gall stone attacks for 
which he had to ultimately have surgery for in 2006 that he 
had to take Rolaids or prescription antacids on a daily basis 
to control his reflux and gastritis, and episodes of 
diarrhea.  Additionally, the Veteran stated he had food 
intolerance, specifically to greasy, spicy or tomato-based 
foods.


Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected gastric ulcer, pylorus and 
chronic gastritis with gastroesophageal reflux disease 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where a Veteran has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran is currently rated at 30 percent for gastric 
ulcer, pylorus and chronic gastritis with gastroesophageal 
reflux disease under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 

The Veteran's gastric ulcer, pylorus and chronic gastritis 
with gastroesophageal reflux disease is currently manifested 
by daily burning epigastric pain, episodic upper right 
quadrant pain, fatigue, abdominal pain, tender abdomen, 
episodic diarrhea, delayed gastric emptying, gallstones, 
intolerance to some foods.  There was no evidence of 
significant weight loss, malnutrition, anemia, nausea, 
vomiting, hematemisis, or melena.  Additionally, the November 
2006 VA examiner indicated that there was no evidence of 
incapacitating episodes due to the Veteran's stomach of 
duodenal disease.  Thus, as there is no evidence of vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, nor does the combination of symptoms rise to the 
level of severe impairment to the Veteran's health, a higher 
rating of 60 percent is not warranted under Diagnostic Code 
7346.

Additionally, the Board notes that the Veteran was originally 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under 
Diagnostic Code 7305, a 60 percent rating is warranted for 
severe disability characterized by pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent rating is warranted for moderately 
severe symptoms less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent rating is 
warranted for moderate symptoms of recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  

As there is no evidence of impairment in the Veteran's health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more at least 
four times a year, a higher rating of 40 percent is not 
warranted under Diagnostic Code 7305.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his sevice-
connected stomach disability.  Nor does the Veteran so claim.  
Therefore, remand or referral of a claim for a total rating 
due to individual unemployability (TDIU) is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 30 percent for gastric ulcer 
pylorus and chronic gastritis with GERD; the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 30 percent for gastric ulcer pylorus 
and chronic gastritis with GERD is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


